 



EXHIBIT 10.21(a)

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made as of
the ___day of May, 2005, by and between THOMAS H. KING (“Employee”) and ALLIED
HOLDINGS, INC. (“Employer”).

     WHEREAS, Employer and Employee have entered into an Employment Agreement
dated January 25, 2005; and

     WHEREAS, Employer and Employee desire to amend the Employment Agreement as
set forth herein;

     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee and Employer hereby agree
as follows:

     3. The Employment Agreement is amended by the inclusion of the following
new Section 5(c):

(c) Employer hereby agrees to pay to Employee a cash retention bonus in an
amount equal to $181,800, with such bonus to be credited against any bonus
amount otherwise due to Employee by Employer under the Employer’s Bonus Plan,
for the calendar year ending December 31, 2005, to be paid on April 17, 2006;
provided, however, that Employer shall not be required to pay such bonus if
Employee’s employment is terminated on or before the date on which such payment
is due other than with respect to a termination pursuant to paragraph 8(c),
8(e), 8(f), 9(a)(4) or 9(a)(5) of the Employment Agreement in which case the
entire amount of bonus provided in this paragraph 5(c) shall be due and payable
to Employee immediately upon termination.

     4. All remaining terms and conditions of the Employment Agreement shall
remain in full force and effect except as amended hereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment this
___day of May, 2005.

Employer:

ALLIED HOLDINGS, INC.

By:                                        

Title:                                        

Employee:

                                        
THOMAS H. KING

 